John E. JENNINGS, Judge, dissenting. Certainly the result reached by the majority in this case is an equitable one, but the question is one of law not equity. The question is what does this statute mean. Does a specially equipped van qualify as an “other apparatus” within the meaning of the statute? In interpreting a statute, we try to ascertain the intention of the legislature. Jackson v. Blytheville Civ. Serv. Comm’n, 345 Ark. 56, 43 S.W.3d 748 (2001). It was formerly the rule in this state, as it apparendy still is in all other states, that workers’ compensation statutes, being remedial legislation, should be liberally construed. In 1993, the General Assembly passed Act 796, which includes the provision at Ark. Code Ann. § 11-9-704(c)(3), mandating that workers’ compensation laws should now be “strictly construed.” The legislature declared: When, and if, the workers’ compensation statutes of this state need to be changed, the General Assembly acknowledges its responsibility to do so. It is the specific intent of the Seventy-Ninth General Assembly to repeal, annul, and hold for naught all prior opinions or decisions of any administrative law judge, the Workers’ Compensation Commission, or courts of this state contrary to or in conflict with any provision in this act. In the future, if such things as the statute of limitations, the standard of review by the Workers’ Compensation Commission or courts, the extent to which any physical condition, injury, or disease should be excluded from or added to coverage by the law, or the scope of the workers’ compensation statutes need to be liberalized, broadened, or narrowed, those things shall be addressed by the General Assembly and should not be done by administrative law judges, the Workers’ Compensation Commission, or the courts. Ark. Code Ann. § 11-9-1001 (Repl. 1996). All of the “rules of statutory construction” are, at least in theory, aids to determining legislative intent. The judge-made doctrine of ejusdem generis is one of the more helpful rules of construction. When general words follow specific words in a statutory enumeration, the general words are construed to embrace only objects similar in nature to those objects enumerated by the preceding specific words. Hanley v. Arkansas State Claims Commission, 333 Ark. 159, 970 S.W.2d 198 (1998). In Ark. Code Ann. § ll-9-508(a), “other apparatus” are general words following a specific enumeration. “Ambulatory devices” surely means wheel chairs or the like. Can it fairly be said that a specially-equipped van is “similar in nature” to wheel chairs, crutches, and hearing aids, regardless of the requirement of strict construction? The majority finds no Arkansas cases to help us with the problem at hand, and I agree there are none. Why then would we not want to consider decisions from other jurisdictions which are at least arguably directly in point? In 1991 the Maryland Court of Appeals quoted Professor Larson’s treatise on workers’ compensation law: [A]s to specially-equipped automobiles for paraplegics, the cases have uniformly denied reimbursement, on the ground that an automobile is simply not a medical apparatus or device. R & T Constr. Co. v. Judge, 594 A.2d 99 (Md. 1991); 2 A. Larson, The Law of Workmen’s Compensation § 61.13(a), at 10-863 (1989). This was at a time when all states, including Arkansas, construed such statutes liberally. Since the decision in Maryland, the issue, in one form or another,1 has been decided in a number of states. Relief has been denied in Colorado, Bogue v. SDI Corp., Inc., 931 P.2d 477 (Colo. Ct. App. 1996) (van not “apparatus”); Florida, Kraft Dairy Group v. Cohen, 645 So.2d 1072 (Fla. Dist. Ct. App. 1994) (van not “other apparatus”); South Carolina, Strickland v. Bowater, Inc., 322 S.C. 471, 472 S.W.2d 635 (1996) (van not “other treatment or care”); and Pennsylvania, Petrilla v. Workmen’s Compensation Appeal Board (People’s Natural Gas), 692 A.2d 623 (Pa. Commw. Ct. 1997) (van not “orthopedic appliance”). The most persuasive decision is City of Guntersville v. Bishop, 728 So.2d 611 (Ala. 1998). There, as here, the issue was one of first impression. The Alabama Supreme Court analyzed the statute in question, its own rules of construction, and the decisions from other states. The court said: While we recognize our duty to liberally construe the statute, we must nonetheless hold that a motor vehicle does not come within the term “other apparatus” as that term is used in § 25-5-77(a). If we held that the workers’ compensation statute required reimbursement of a claimant’s expenses where the sole purpose of those expenses was to enhance the claimant’s independent functioning, we believe we would be dangerously disturbing the balance of interests that the Legislature built into the workers’ compensation system. Our workers’ compensation system was designed to provide limited, but guaranteed, benefits to employees injured on the job. In addition to those benefits, employers are required to pay for medical and rehabilitative treatment. However, we hold that those benefits do not include the purchase price of a motor vehicle. There are four cases that could be said to support the view the majority takes: Mississippi Transp. Comm’n v. Dewease, 691 So.2d 1007 (Miss. 1997); Brawn v. Gloria’s Country Inn, 698 A.2d 1067 (Me. 1997); Manpower Temporary Servs. v. Sioson, 529 N.W.2d 259 (Iowa 1995); and Terry Grantham Co. v. Indus. Comm’n of Arizona, 154 Ariz. 180 (Ariz. Ct. App. 1987). Each is distinguishable on several grounds and none is persuasive. It bears repeating that every state that has concluded that a van is not required under that state’s workers’ compensation law, has done so while following a rule of construction requiring the law to be liberally construed. Perhaps the law should be as the majority says it is. Because I cannot reach the same conclusion under any reasonable method of analysis, I respectfully dissent. I am authorized to state that Judges Pittman, Hart, and Bird join in this dissent.   The statutes vary from state to state.